Citation Nr: 1424257	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  09-09 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD), major depressive disorder and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel





INTRODUCTION

The Veteran served on active duty from August 1969 to June 1973 and from May to June 1976.  

This matter is on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

This appeal originates from a July 2008 claim, where the Veteran sought a disability rating in excess of 30 percent for his acquired psychiatric disorder.  After the claim was denied by the RO in October 2008, the issue was appealed to the Board, which also denied the claim in May 2012.  

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veteran's Claims (Court) which, in a September 2012 Order pursuant to a Joint Motion for Remand (JMR), vacated the Board's decision and remanded the issue for additional development and consideration.  

After providing the Veteran the opportunity to submit additional evidence, the Board issued a new decision in January 2013, which granted a 50 percent rating, but no more, for his acquired psychiatric disorder.  

The Veteran appealed the Board's January 2013 decision to the Court to the extent that it denied entitlement to a rating in excess of 50 percent for his acquired psychiatric disorder.  

In an October 2013 Order, the Court vacated this aspect of the decision for further consideration.  

The issue of entitlement to TDIU was remanded by the Board in January 2013, and was not subject to consideration by the Court.  The directives contained in that Remand remain applicable.  

To the extent that it has not been adjudicated by the Board, the issue of entitlement to an increased rating for an acquired psychiatric disorder (beyond 70%) is addressed in the REMAND portion of the decision and is REMANDED for additional development.

  
FINDING OF FACT

The Veteran's current psychiatric symptoms indicate serious symptoms, characterized by persistent suicidal ideation and isolation at this time.  The question of whether the Veteran meets a higher evaluation (either a 100% evaluation or TDIU) will be address in a future determination, if needed. 


CONCLUSION OF LAW

The criteria for a 70 percent rating, for an acquired psychiatric disorder, diagnosed as PTSD, major depressive disorder and anxiety disorder, have been met at this time.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

This case has been delayed on several occasions due post-appellate actions while at the same time it appears clear that the Veteran's condition is worsening during the appeal.  In a case in which the condition worsens after the appeal to the Board it may be expeditious for the Veteran to inform the RO rather than appeal the case to the Court.  In any event, the Board must attempt to address worsening of the problem while at the same time insuring that the Veteran's due process rights are not infringed (due process rights that can sometimes defer positive action on a case).  The Board has developed the case as follows:

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran is currently rated at 50 percent for his service-connected PTSD.  Ratings for PTSD are assigned under the general rating criteria set forth in 38 C.F.R. § 4.130 (2013).  In order to be entitled to the next-higher 70 percent rating for the period prior to December 20, 2011, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control (such as unprovoked irritability with periods of violence), near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, speech that is intermittently illogical, obscure, or irrelevant, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), and inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, DC 9411 (2013).

After a review of the pertinent evidence the Board determines that the current severity of the Veteran's PTSD warrants a 70 percent disability rating at this time.  Specifically, the evidence of record now includes a VA examination from January 2014 which indicates that his condition has worsened since his previous evaluations.  On that occasion, the Veteran stated that he and his spouse recently divorced, but they still live together.  While he had been working at Boise State University doing light carpentry and other related duties for the Student Union Building, and got consistently good performance evaluations until his last evaluation, his performance recently declined, and resulted in recent poor evaluation. 

The Veteran also stated that he experiences increased levels of distress since his divorce.  Moreover, he claimed to experience "extreme anxiety" at the thought of leaving his house to the point that he would go for weeks at a time without going outside.  He also endorsed having "daily" thoughts of suicide.  While he was vague regarding his plan, he stated that he had been thinking of several different ways that would be both "painless and certain to succeed."  Such ideology has apparently increased now that his son is grown and his marriage has ended.  

The Board also has noted that the Veteran's Global Assessment of Functioning (GAF) score is much lower than on prior occasions.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  While his GAF scores have historically been in the range of 45-50, the VA examiner in January 2014 assigned a GAF score of 30, which indicates impairment represented by impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  Therefore, disability rating of 70 percent is warranted on this basis at this time.

As an additional matter, although the January 2014 VA examination is the primary evidence in support for a 70 percent rating, the Board makes no determination as to whether a 70 percent rating is warranted prior to this examination and refers the assignment of the appropriate effective date to the RO for initial consideration.  The question of whether the Veteran meets a higher evaluation (either a 100% evaluation or TDIU) will be address in a future determination, if needed. 

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

ORDER

A 70 percent rating for an acquired psychiatric disorder, diagnosed as PTSD, major depressive disorder and anxiety disorder, is granted, subject to the law and regulations governing the payment of monetary benefits.  

The question of whether the Veteran meets a higher evaluation (either a 100% evaluation or TDIU) will be address in a future determination, if needed. 





REMAND

Although the Board has determined that a 70 percent is currently warranted for the Veteran's acquired psychiatric disability, the issues relating to whether any ratings in excess of 50 or 70 percent is warranted for any period on appeal, must be remanded for consideration by the RO.  

Specifically, while the issue was on appeal before the Court, a great deal of new evidence has been included into the virtual claims file, including a January 2014 VA psychiatric examination as well as the records the Veteran submitted in conjunction with a claim for benefits with the Social Security Administration.  The Board decision above only address the issue that the Veteran is now entitled to a 70% evaluation based on the January 2014 examination report.  

In general, when there is new evidence entered into the record that has not been reviewed by the RO, the Veteran is entitled to such review unless he waives this right or the Board is able to establish that the Veteran would not be prejudiced by review of this evidence.  38 C.F.R. § 20.1304 (2013); but see VA Fast Letter 14-02 (May 2, 2014) (Veteran should specifically request RO review of evidence he or she submits prior to Board review).  In this case, it would be prejudicial to the Veteran if it were to review this evidence in the first instance without review by the RO review and allowing him the opportunity to respond to any conclusions based on review of this new evidence.  However, the Board wished to grant the 70 percent evaluation for PTSD based on the new evidence from January 2014 as quickly as possible.  Such a limited finding does not prejudice the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  Acquire any available treatment records from the VA Medical Center in Boise, Idaho, Pensacola, Florida; Biloxi, Mississippi, or any other VA Medical Center since May 2009.  If the Veteran has received any private treatment related to the issue on appeal, and the records of such treatment have not in the claims file, these records should be acquired after obtaining the Veteran's authorization.  

It order to expedite his case, the Veteran and/or his representative is asked to obtain these records themselves and submit them to the RO/AMC. 

2.  Then, readjudicate the claim.  This should include the development requested by the Board in January 2013 regarding the issue of TDIU.

If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


